Citation Nr: 1400179	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  05-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a left eye disability, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a gall bladder disability, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for kidney disability, to include as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, type II.

8.  Entitlement to service connection for periodontal disease, to include as secondary to service-connected diabetes mellitus, type II.

9.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

10.  Entitlement to an initial compensable disability rating for erectile dysfunction.

11.  Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

12.  Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

13.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for diabetes mellitus, type II (DM), associated with herbicide exposure, assigning a 20 percent evaluation effective December 5, 2001; a January 2005 rating decision from the Los Angeles RO, which, in pertinent part, granted service connection for bilateral hearing loss and erectile dysfunction (ED), assigning each a noncompensable evaluation effective February 6, 2004, and denied service connection for posttraumatic stress disorder (PTSD), bilateral nasal pinguecula (claimed as glaucoma), cholecystectomy, and back pain; and a July 2007 rating decision from the Los Angeles RO, which granted service connection for diabetic peripheral neuropathy of the right and left lower extremities, assigning each a 10 percent evaluation effective July 31, 2006.  

In July 2013, the Veteran presented sworn testimony during a Travel Board hearing in Los Angeles, California, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

As the Veteran is challenging the disability ratings assigned for his DM, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Additionally, as the Veteran has claimed that he has a kidney disability, bilateral upper extremity neuropathy, a heart disability, and periodontal disease that are complications of his DM, on appeal here, these issues are also part and parcel of the determination of the increased rating for DM claim.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).  While the Board has jurisdiction over these matters, the claims for TDIU and service connection for a kidney disability, bilateral upper extremity neuropathy, a heart disability, and periodontal disease are remanded to the RO for further development, as discussed more fully below.

The issues of entitlement to service connection for a gall bladder disability, a kidney disability, bilateral upper extremity neuropathy, a heart disability, and periodontal disease, and an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  At his July 2013 Board hearing, prior to the promulgation of a decision by the Board, the Veteran indicated on the record that he wished to withdraw his appeal for service connection for a low back disability.

2.  At his July 2013 Board hearing, prior to the promulgation of a decision by the Board, the Veteran indicated on the record that he wished to withdraw his appeal for an initial compensable rating for erectile dysfunction.

3.  The Veteran's claimed stressors are related to his in-service fear of hostile military or terrorist activity, consistent with the circumstances of his military service, and adequate to support a diagnosis of PTSD.

4.  The Veteran's currently diagnosed left eye cataract is the result of his service-connected diabetes mellitus, type II.

5.  The Veteran's service-connected diabetes mellitus, type II, is manifested by the use of oral hypoglycemic agents, insulin, and restricted diet, but not by regulation of activities.

6.  The Veteran's service-connected diabetic peripheral neuropathy of the right lower extremity is manifested by no more than mild symptoms, including numbness and pain.

7.  The Veteran's service-connected diabetic peripheral neuropathy of the left lower extremity is manifested by no more than mild symptoms, including numbness and pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to service connection for a low back disability by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to an initial compensable evaluation for erectile dysfunction by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2013).

4.  A left eye cataract was caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  The criteria for an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 (2013).

6.  The criteria for an initial disability rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8621 (2013).

7.  The criteria for an initial disability rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8621 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

The Veteran's claims for service connection for a low back disability and an increased rating for ED have been dismissed and his claims for service connection for PTSD and a left eye disability have been granted, as discussed below.  As such, any error related to the VCAA is moot as to these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As to the Veteran's remaining increased rating claims, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March 2004 and December 2006, which provided all required notice elements, including information regarding disability ratings and effective dates.  These letters accordingly addressed all notice elements and predated the initial adjudication of the peripheral neuropathy claims by the AOJ/RO in July 2007.  Although notice of disability and effective dates was not sent prior to initial adjudication of the Veteran's DM claim, this was not prejudicial to him.  After he received the such notice, he was provided an opportunity to respond with additional argument and evidence and the claim was readjudicated in March 2008, November 2008, and December 2009 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).
 
VA's duty to assist has also been satisfied.  The Veteran's service treatment records, personnel records, VA treatment records, Social Security Administration (SSA) records, and VA examination reports are in the file.  Private treatment records have been obtained to the extent possible.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran underwent VA-QTC examinations to evaluate his DM in August 2004 and his DM and associated peripheral neuropathies in June 2007.  The reports from those examination have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  The examinations are thereby adequate for to decide the DM and lower extremity peripheral neuropathy claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected DM or lower extremity peripheral neuropathies since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary for the Veteran's DM or associated lower extremity neuropathies at this time.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his DM and lower extremity symptoms.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

At his July 2013 Board hearing, the Veteran testified on the record that he wished to withdraw his appeals for service connection for a low back disability and an initial compensable evaluation for ED.  These withdrawals are effective immediately upon receipt by VA in July 2013.  38 C.F.R. § 20.204(b)(3) (2013).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

B. Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

A review of the Veteran's VA psychiatric treatment records indicates that he has been diagnosed with and treated for PTSD, including by the August 2004 VA examiner, a VA-contracted psychiatrist.

Essentially, the Veteran has claimed that he was exposed to hostile military experiences in service in Korea, along the DMZ, that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  Specifically, he reported a fear of stepping on a landmine and seeing dead North Koreans while serving as a wireman.  Although these specific stressors have not been confirmed, they are consistent with the places and circumstances of his service.  Specifically, he served along the Korean DMZ, which was a hostile area at the time, and his military occupational specialty was wireman, requiring the Veteran to venture out to repair field wires.  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  As referenced above, under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304 (2013).

In this case, the Veteran's personnel records show service in Korea as a wireman.  Additionally, he claimed to VA-contracted psychiatrist that he feared for his life while in Korea.  See VA-QTC examination report, August 2004.  Based on the Veteran's reported fear of hostile military action and in-service stressors, the VA-contracted psychiatrist diagnosed him with chronic PTSD.  He specifically relied on the Veteran's in-service stressors to make the PTSD diagnosis.  Therefore, under the new regulation, 38 C.F.R. § 3.304(f)(3) (2013) and affording the Veteran the full benefit of the doubt, the Board finds the VA-QTC examination showing a fear of hostile military action related to a current diagnosis of PTSD is sufficient to grant service connection for PTSD.

In sum, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has PTSD which is related to his military service under the new PTSD regulation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Eye Disability

The Veteran alleges that his current left eye cataract is the result of his service-connected DM.  He is already service connected for a right eye cataract as secondary to service-connected DM.  

The medical evidence reveals that the Veteran has been diagnosed with a left eye cataract, for which he had surgery in November 2012.  As such, the first element of Wallin is met.

The Veteran is service connected for DM.  The second element of Wallin is also met.

With respect to the remaining element (a medical nexus), the Board notes that there is not a specific opinion that addresses the etiology of the Veteran's left eye cataract.  However, the Veteran has submitted medical articles discussing the relationship between DM and cataracts.  Even more significantly, he is service connected for the exact same diagnosis in his right eye.  Although the Board could remand the claim to obtain an opinion on the etiology of the Veteran's left eye cataract, the Board finds that is appropriate to afford the Veteran the full benefit of the doubt and grant service connection for his left eye cataract secondary to his service-connected DM, as has already been done for the right eye cataract.  

In light of the Veteran's service-connected right eye cataract and current diagnosis of the same in the left eye, the Board finds that the evidence in this case is, at minimum, in equipoise regarding the question of whether the Veteran's current left eye cataract is related to his service-connected DM.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a left eye cataract is granted on a secondary basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert, supra.

C. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected DM is currently evaluated as 20 percent disabling under Diagnostic Code 7913.  His diabetic peripheral neuropathies of the bilateral extremities are currently evaluated as 10 percent disability each under Diagnostic Code 8621.  He seeks higher initial ratings.

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

Compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).

Under Diagnostic Code 8621, a 10 percent evaluation is assigned for neuritis with mild incomplete paralysis of the external popliteal nerve.  A 20 percent evaluation is assigned for neuritis with moderate incomplete paralysis of the external popliteal nerve.  A 30 percent evaluation is assigned for neuritis with severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation is assigned for neuritis with complete paralysis of the external popliteal nerve; foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2013).  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2013).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

In order for the Veteran's DM to warrant an increased rating, it must meet the criteria of at least a 40 percent rating.  Specifically, he must experience regulation of activities, in addition to his use of oral hypoglycemic agents and insulin and diet restriction.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  In order for his right or left lower extremity neuropathy to warrant an increased rating, it must meet the criteria of at least a 20 percent rating.  Specifically, he must experience moderate incomplete paralysis of the external popliteal nerve.  As discussed below, the evidence fails to establish that the Veteran's activities are medically regulated due to his DM or that either of his lower extremity neuropathies is more than mild.

The Veteran initially underwent a VA examination for his DM in August 2004.  At that time, the Veteran reported that he took oral hypoglycemic medication and insulin, but had never been hospitalized for hyper/hypoglycemia.  The examiner specifically determined that the Veteran had no functional limitations from his DM.  

The Veteran was also examined for his service-connected DM in June 2007.  At that time, the Veteran reported taking insulin, but any hospitalizations for hyper or hypoglycemic reactions or any urinary dysfunction.  There was no mention of a restriction of physical activities due to the Veteran's DM.  Significantly, the only functional limitation that the examiner noted was that the Veteran might have limitations frequently working with foot pedals due to his peripheral neuropathy.  In addition to his assessment of the Veteran's DM, the examiner commented on the Veteran's peripheral neuropathy of the bilateral lower extremities.  With regard to his lower extremity problems, the Veteran complained of numbness and his feet getting hot at night.  He reported taking Neurontin which helped.  The examiner observed reflexes of 1+ at the Achilles tendon and diminished sensation in the bilateral lower extremities to just above the ankles.  All other reflexes, as well as pulses and motor strength, were normal.  The examiner diagnosed the Veteran with mild diabetic peripheral neuropathy in the bilateral lower extremities and DM.  

In addition to the August 2004 and June 2007 VA examinations, there are multiple VA and private treatment records related to the Veteran's DM and lower extremity peripheral neuropathies.  These treatment records confirm the Veteran's use of oral hypoglycemic agents and insulin and recommended restricted diet.  However, the treatment records are negative for any indication that the Veteran's physical activities are medically regulated due to his DM.  Notably, several treatment records note that the Veteran was affirmatively encouraged to engage in regular exercise.  Moreover, a July 2007 VA treatment record noted that the Veteran was no longer as sensitive to exercise and did not experience lows with exercise.  As noted above, the only medical evidence to address limited activities is the June 2007 VA-QTC examiner's opinion that the Veteran would not be able to frequently work with foot pedals due to his lower extremity neuropathy.  There is no indication that this opinion is a recommendation that the Veteran avoid strenuous activities due to his DM.  Rather, it is a comment on possible physical limitations that he may experience from his foot symptoms.  

In addition to the medical evidence, the Board finds it significant that the Veteran himself has denied any medical recommendation of regulation of physical activities to avoid hypoglycemia.  In a January 2010 statement and during his July 2013 Board hearing, the Veteran has stated that he exercises regularly per his doctor's orders.  Although he tried to argue at his July 2013 hearing that he was limited to low impact exercise due to his legs, this does not rise to the level of regulation of physical activities required for an increased rating for DM.  Limitations due to orthopedic issues are not physician-recommended avoidance of strenuous activities to prevent episodes of hypoglycemia.

The medical evidence of record does not indicate that the Veteran's physical activities are medically regulated to warrant an increased rating for his service-connected DM.  The Board notes the Veteran's contentions at his July 2013 Board hearing that he is limited to low impact exercise due to his legs.  However, limitations due to orthopedic issues are not physician-recommended avoidance of strenuous activities to prevent episodes of hypoglycemia.  There is simply no medical evidence of any such restriction.  Therefore, the Board finds that the evidence of record does not establish that the Veteran has regulation of activities due to DM.  As such, the Board finds there is no objective evidence to indicate that the criteria for a 40 percent rating have been met and a higher rating is not warranted.

With regard to the Veteran's bilateral lower extremity peripheral neuropathies, there is no evidence supporting a increased rating for either foot.  There is no evidence that the symptoms that the Veteran experiences reflect more than a mild degree of incomplete paralysis of the external popliteal nerve.  His complaints are wholly sensory in nature and have not been shown to cause more than mild functional impairment or mild effects on his ability to perform activities of daily living.  Further, his neuropathy has not been shown to involve the relevant joints.  As the Veteran's symptoms are no more than mild and he is already being compensated at the mild level, an increased rating is not warranted for diabetic peripheral neuropathy of either lower extremity.  Further, the regulations require that when the involvement is wholly sensory in nature, the rating is limited to the mild, or at the most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2013).  The Veteran's currently assigned ratings reflect his level of symptomatology.  As such, an increased rating is also not warranted for the Veteran's service-connected diabetic peripheral neuropathies of the bilateral upper extremities.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the endocrine system and feet, but finds that they are inapplicable in this case.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5276-5284; 4.119, Diagnostic Codes 7900-7919 (2013).  The Veteran is specifically service connected for DM and peripheral neuropathy affecting the external popliteal nerve/feet.  Other diagnostic codes are not relevant.  To the extent that the Veteran may be rated under an alternative peripheral nerve affecting the foot, none of these diagnostic codes allow for more than a 10 percent rating for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2013).  As such, an increased rating cannot be granted under another diagnostic code.

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 10 and 20 percent disability ratings throughout the appeal period.  As such, assignment of staged ratings is not warranted for any of these disabilities.  See Fenderson, supra.

Accordingly, the Board finds that the claims of entitlement to initial disability ratings in excess of 20 percent for DM and in excess of 10 percent each for diabetic peripheral neuropathy of the right and left lower extremities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to increased initial ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry; that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected DM or associated bilateral lower extremities neuropathies.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 20 percent disability rating under Diagnostic Code 7913 specifically contemplate his use of oral hypoglycemic agents and insulin and restricted diet.  Note (1) of Diagnostic Code 7913 ensures consideration of any complications of DM, including his service-connected neuropathies.  Additionally, the rating criteria for the Veteran's currently assigned 10 percent disability ratings under Diagnostic Code 8621 requires consideration for any symptoms resulting from the incomplete paralysis of the external popliteal nerve, including numbness and pain.  Further, the Board must consider any additional symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  38 C.F.R. § 4.6 (2011).  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's DM or associated lower extremity neuropathies presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of any of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

The appeal for service connection for a low back disability is dismissed.

The appeal for an initial compensable evaluation for erectile dysfunction is dismissed.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a left eye cataract is granted on a secondary basis.

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity is denied.

REMAND

With regard to the claims for service connection for a gall bladder disability, a kidney disability, bilateral upper extremity neuropathy, a heart disability, and periodontal disease, the Veteran has claimed that these conditions are complications of or secondary to his service-connected DM.  Despite the Veteran's current diagnoses, service-connected DM, and assertions that these conditions are complications of and/or secondary to his service-connected DM, he has not been afforded a VA examination to address any link.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for an increased rating for bilateral hearing loss, the Veteran has reported that his hearing loss has worsened since his last VA examination in August 2004 and that he now requires hearing aids.  He further indicated that he received hearing aids from the VA Community Based Outpatient Clinic (CBOC) in Gardena, California.  As the use of hearing aids and the Veteran's own statements indicate a possible worsening in his hearing acuity, the Board finds that a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Additionally, the Veteran has reported receiving an audiogram at the Gardena CBOC in 2012 and an October 2006 VA treatment record notes that an audiogram was performed at that time.  However, the results from those tests are not in the claims file.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to associate all relevant records in VA's possession with the claims file of a veteran.  38 C.F.R. § 3.159 (2013).  As the Veteran has indicated that he has received VA audiograms in October 2006 and 2012 and there are no such VA audiometric results associated with the claims file, remand is also necessary to obtain any outstanding VA treatment records.  

Finally, as noted above, the Veteran has raised a claim of entitlement to TDIU.  Specifically, he has claimed that he is unemployable due to his DM, cataracts, PTSD, and atrial fibrillation.  His claim for a cardiac disability has been remanded herein and service connection has been granted for his PTSD and left eye cataract.  As the adjudication of these claims and any grant of service connection or an increased rating for any of the remanded claims, as well as the RO's implementation of the grants of service connection for PTSD and a left eye disability, may affect his claim for TDIU, these issues are inextricably intertwined.  As such, the service connection and increased rating claims must be readjudicated and the Board's grants of service connection for PTSD and a left eye disability must be implemented, including assigning disability ratings and effective dates, prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the West Los Angeles VA Medical Center, Gardena CBOC, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  The RO/AMC should specifically attempt to obtain any audiometric testing results, including the audiograms performed on October 2006 and in 2012.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, the Veteran should be afforded an examination(s) with an appropriate examiner(s) in order to determine the nature and etiology of his claimed gall bladder disability, kidney disability, bilateral upper extremity neuropathy, heart disability, and periodontal disease.  All indicated studies should be performed.  The claims folder should be provided to the examiner(s) for review of pertinent documents therein in connection with the examination, and the examination report(s) should reflect that such a review was conducted.

For each diagnosed gall bladder, kidney, bilateral upper extremity, heart, and periodontal disorder, the examiner(s) should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability was:

a) incurred in or as a result of active duty service; or

b) proximately caused by, due to, or aggravated by (made chronically worse) service-connected diabetes mellitus, type II (DM).  

Rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, the Veteran should be scheduled for a VA audiological examination in order to determine the current severity of his service-connected bilateral ear hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate audiometric testing, should be completed.  The examiner must fully describe the functional effects caused by the hearing loss disability in the examination report.

4.  After completing the above actions, the Veteran's claims of entitlement to service connection for a gall bladder disability, a kidney disability, bilateral upper extremity neuropathy, a heart disability, and periodontal disease and an increased rating for bilateral hearing loss should be readjudicated.  Additionally, the Board's grants of service connection for PTSD and a left eye disability should be implemented, including assigning disability ratings and effective dates.  Thereafter, and following any development deemed appropriate, such as a VA examination, adjudicate the claim for TDIU.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655(b) (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


